Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 1 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 2 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 3 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 4 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 5 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 6 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 7 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 8 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 9 of 10
Case 20-40256-acs   Doc 43   Filed 05/03/21   Entered 05/03/21 11:58:56   Page 10 of
                                        10
